Walker, J.
The effects of the Buffalo Bayou, Brazos, and Colorado Bailroad Company, having been sold out on the first Tuesday in June, 1868, the directors, by operation of law (Article 4916, Paschal’s Digest), became the trustees of the sold-out company, and if there remained any property unsold, it passed into their hands for the benefit of creditors. But in their petition for injunction against the sheriff, James B. Good, and Breeding, they do not aver that there are any creditors other than B. W. Breeding, who, they admit, held a judgment for two thousand five hundred dollars, and the costs of his suit against the Bailroad Company. The stock-holders of the sold-out company could not claim priority over creditors.
Though it be true that these appellees by operation of law became the trustees of the sold-out company, yet, they having neglected for four years to apply the trust fund to the discharge of debts, and now, in the absence of any showing that there are other creditors whose rights a court of equity should protect, we do not believe that the law would restrain a judgment creditor from proceeding directly against the fund in their hands.
*662The judgment of the District Court perpetuating the injunction will therefore be reversed, and the cause dismissed.
Reversed and dismissed.